ORDER
JAMES W. TREFFINGER of VERONA, who was admitted to the bar of this State in 1977, having pleaded guilty in the United States District Court for the District of New Jersey to Counts 7 and 14 of an indictment, charging him with conspiracy to corruptly persuade and mislead others, in violation of 18 U.S.C.A. 371, and wire fraud, in violation of 18 U.S.C.A. 1343, 1346 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JAMES W. TREFFINGER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JAMES W. TREFFINGER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JAMES W. TREFFINGER comply with Rule 1:20-20 dealing with suspended attorneys.